Case 18-12012-LSS   Doc 289-2   Filed 11/02/18   Page 1 of 4




                    EXHIBIT B
                  Case 18-12012-LSS           Doc 289-2     Filed 11/02/18       Page 2 of 4



Open Road Films
2049 Century Park East, 4th Floor
Los Angeles, CA 90067
                                                        OPEN Re'L  "
                                                             „wigwam.,
September 26, 2018



All I See Partners 2015 L.P.
c/o Linda Lichter
Lichter, Grossman, Nichols, Adler & Feldman
9200 Sunset Blvd., Suite 1200
West Hollywood, CA 90069




       RE: All I See Is You
       Period Ending: 6/30/2018


On behalf of OPEN ROAD FILMS, LLC, please find enclosed the cumulative Distribution Accounting Statement
an                             for the period referenced above.


There are no amounts reflected as due on these statements


If you have any questions concerning the above, please address them directly to Michael Bolkin
at mbolkin@tangnrip.com .



Kind Regards,




Mimi Tseng
Chief Financial Officer
310-620-2800
nitseng@tangnip.corn



CC:

                Craig Baumgarten
                Graham Taylor
                Michael Selby
                Accounting
                Planning
                Legal
                       Case 18-12012-LSS                     Doc 289-2             Filed 11/02/18               Page 3 of 4


                                          OPEN Rep.,
                                                                                                                                          Page 2




All I See Is You Partners 2015 L.P.
ACCOUNTING STATEMENT FOR THE PERIOD ENDED: June 30, 2018


All I See Is You
RELEASE DATE: 10/29/2017                                                   Period Period             Current Period
                                                                        Through 03/31/18            4/1/18-6/30/18           Inception to Date

Gross Corridor
      Theatrical
       Home Entertainment (1)
       Pay Television
      Television
       Non-theatrical

       Less: Home Entertainment Expenses (1)
       Less: Residuals (2)
       Less: Taxes
       Less: Bonuses (3)
       Less: Other Distribution Expenses
       Less: Overhead Fee (4)

           Total Adjusted Gross Receipts


Gross Corridor                                                   10%

       Less: Directing Fee (3)
       Less: Prior Statement Unrecouped Balance

Total Forster Corridor 16/                                             T

    Note 1: Home Entertainment Gross Receipts and Distribution Expenses as reported by sub-distributor to Open Road Films. Home
            Entertainment receipts and expenses defined per Distribution Rights Acquisition and Financing Agreement section 6.c.
    Note 2: Residuals defined per Distribution Rights Acquisition and Financing Agreement Agreement Exhibit A.
    Note 3: Box Office and Awards Bonuses definded per Distribution Rights Acquisition and Financing Agreement section 6.f and 6.g.
    Note 4: Overhead Fee defined per Distribution Rights Acquisition and Financing Agreement Agreement section 6.a (ii)
    Note 5: Directing Fee defined per Distribution Rights Acquisition and Financing Agreement Agreement section 6.d
    Note 6: Forster Corridor defined per Distribution Rights Acquisition and Financing Agreement section 6.d.
         Case 18-12012-LSS                                            Doc 289-2                        Filed 11/02/18                              Page 4 of 4

                                                            OPENRCAD                                                                                                          Page 3




 All I See Is You Partners 2015 LP.
 ACCOUNTING STATEMENT FOR THE PERIOD ENDED: June 30, 2018


 All I See Is You
 RELEASE DATE: 10/29/2017                                                                                   Period Period                Current Period
                                                                                                         Through 03/31/18               4/1/18-6/30/111   InceptIOn to Date

 Gross Receipts
           Theatrical - U.S.
           Theatrical - Puerto Rico & U.S. Virgin Islands
           Home Entertainment
           Pay Television
           Television
           Non-theatrical
                  Total Gross Receipts


 Distribution Fees lz/

           Distribution Fee - Theatrical
           Distribution Fee - Theatrical Puerto Rico & U.S. Virgin Islands
           Distribution Fee - Home Entertainment
           Distribution O'ee - Pay Television
           Distribution Fee - Television
           Distribution Fee - Non-Theatrical
                  Total Distribution Fees


Net Receipts


Distribution Expenses DI
           Home Entertainment IS
          Residuals (4)
          Taxes
          Bonuses IS)
          Other Distribution Expenses
          Overhead Fee
                  Total Distribution Expenses

Balance of Gross Receipts


Recoupment of P&A Funds plus Interest (6)


Remaining Balance of Gross Receipts


Forster Corridor In


Balm Ce of Gross Receipts


Disi




Total Distribution of Balance



Summary of Distribution to Producer
          Recoupment of P&A Funds plus Interest (6)
          Forster Corridor
          Balance of Gross Receipts
TRW      Producer Shure


Balance Due



       Note 1: Home Entertainment Gross Receipts and Distribution Expenses as reported by sub-distributor to Open Road Films. Horne
                 Entertainment receipts and expenses defined per Distribution Rights Acquisition and Financing Agreement section 6.0.
       Note 2: Distribution Fees defined per Distribution Rights Acquisition and Financing Agreement section 6.c.
       Note 3: Distribution expenses calculated per Distribution Rights Acquisition and Financing Agreement Exhibit A section 3.
       Note 4: Residuals defined per Distribution Rights Acquisition and Financing Agreement Agreement Exhibit A.
       Notes: Box Office and Awards Bonuses definded per Distribution Rights Acquisition and Financing Agreement section 6.f and 6.g.
       Note 6: interest on P&A calculated per Distribution Rights Acquisition and Financing Agreement Ea (ill).
       Note 7: Forster Corridor defined per Distribution Rights Acquisition and Financing Agreement section 6.d.
       Note B: Distribution of balance defined per Distribution Rights Acquisition and Financing Agreement gain).

Producer P&A plus Interest

         Theatrical Media                                                                                        (2,732,475)                       •           (2,732,475)
         Theatrical Prints & Distribution                                                                          (347,598)                   (11,077)          (358,674)
         Theatrical Marketing & Other                                                                            (1452,013)..                  (16,663)        (1.468,676)
               Total P&A                                                                                         (4,532,086)                   (27,740)        (4559,825)
         Interest an Producer Pg A                                                                                   (99,781)                  (55,365)          (155,146)
                Total Producer P&A plus interest                                                                 (4,631,867)                   (83,1041        (4,714,971)
